The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
Examiner makes the following evaluation of the reagent for bio/chemical assay added to claims 1-2, 4 and 57.  In claim 1 a viability dye configured to stain non-viable platelets and generate an optical signal indicative of a viability state of each stained platelet is required to be coated on one or both of the plates.  This viability must meet two requirements: it is capable of staining non-viable platelets and the manner in which it stains non-viable platelets allows one of ordinary skill to differentiate/determine the viability state of the stained platelets.  This excludes two types of dye platelet interactions: a dye that only stains viable platelets and a dye that stains viable and non-viable platelets in a manner that there is no measurable distinction between the two platelet types.  From these observations, examiner has determined that the reagent for bio/chemical assay of the platelets is required to be different from the claimed viability dye.  Since the reagent is directed toward platelets and is required to be bio/chemical examiner searched the instant specification for the different forms of the word platelet found in the same paragraph as any of the following terms: bio/chemical, chemical, biochemical, biological, or biomarker to try and determine the scope of the language and/or see if the instant disclosure gives examples of what constitutes a reagent for bio/chemical assay of platelets.   In doing so examiner found the following sections of the instant specification to be relevant.  Page 1, lines 13-21 that appear to equate biological and chemical assays with determining the quantity and quality of platelets.  Page 20, lines 10-20 describing the viability dye characteristics including a dye that interacts with certain “bio/chemical matters in platelets” that are found in different quantities or forms in platelets of different viability levels.  Since this appears to be different from a viability dye that is configured to stain non-viable platelets.  Examiner will treat the reagent for bio/chemical assay of platelets as including a second viability dye that interacts with platelets in a manner different from the initially required viability dye configured to stain non-viable platelets.  The second viability dye will include any type of interaction as long as it is different from the first viability dye interaction with platelets (for example see the different interactions described in the referenced paragraph on page 20 of the instant specification).  Page 34, lines 20-30, which contain language similar to that found in the above listed claims but teach it in addition to a lysing agent for other cells in the sample or unlysing of platelets.  Since the only disclosure that appears to be directed to a bio/chemical assay in combination with a viability dye configured to stain non-viable platelets that goes beyond the use of language similar to that added to the above claims is on page 20, examiner will treat the language for examination purposes as requiring a second dye that stains platelets in a manner different from the claimed viability dye and/or a dye that interacts with internal components of platelets.  For example page 20, lines 6-9 teaching embodiments having both a viability dye (methylene blue) and a fluorescent dye (acridine orange) as within the scope of the viability dye and the further layer of a reagent for bio/chemical assay claim 1 as now claimed.  Should applicant disagree with this evaluation of the scope of these claims, the response should point to specific sections of the instant disclosure that exemplify the difference between how examiner is treating the claims for examination purposes and how applicant intended the language to be treated.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, elements b) and c) of the system of claims 3 and 56, and the structure associated with the limitations of claims 24-32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 85 as it depends from claim 3 and claims 86-88 and 92 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 86 contains the trademark/trade name Zwittergent.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe 3-[hexadecyl(dimethyl)azaniumyl]propane-1-sulfonate and, accordingly, the identification/description is indefinite.  Examiner also points to column 14, lines 26-42 of the newly cited Dubrow patent (US 5,585,246) which teaches ZWITTERGENT as a trademark used for a variety of detergent compounds of similar structure with varying chain length and degrees of the ability to lyse red blood cells.  In claims 85 and 87, the limitation is a functional limitation.  A functional limitation requires sufficient structure to perform the function (i.e. some sort of program or software).  There is insufficient structure for the processer to perform machine learning.  Thus the claim is not clear.  In claims 88 and 92 “the inter-spacer-distance”, “the thickness” and “the Young’s modulus” do no have antecedent basis in claim 1.  It is also not clear if the flexible plate is one with or without spacers/pillars.  Additionally, it is not clear if “the inter-spacer-distance” is attempting to refer to a spacing between the plates when they are in the closed configuration, a spacing between the spacers/pillars on one plate or both plates when they are in the open configuration, a spacing between all spacers/pillars when the plates are in the closed configuration or some other feature of the structure when the plates are in the open or closed configuration.  Examiner notes that “ISD4” was probably intended based on the language of claims 88 and 92.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 86 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 86, the regent language of claim 1 is limited to a bio/chemical assay of the platelets.  Page 19, lines 6-12 teach that in some embodiments the reactive plate further comprises a reagent that facilitates the lysing of certain cells in the sample or the unlysing of platelets.  Zwittergent is included in a listing of lysing agents.  Since a lysing agent is different from a bio/chemical assay agent/reagent, attempting to define the reagent as lysing agent is outside of the scope of claim 1.  Thus it fails to further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-12, 19, 21, 23, 40-42, 44-46, 48-51, 53-60, 66-67, 82-84 and 89-90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 4,022,521) in view of Kummrow and Geating (US 3,906,120, newly cited and applied) or alternatively Kummrow in view of Hall and Geating.
In the patent Hall teaches a molded transparent plastic specimen slide (see figures) for use in the microscopic examination of biological samples such as blood includes a molded slide (10) having a pattern of micronsize projections (12) extending from the surface which support a glass cover plate (16) in spaced parallel relation to the slide to thereby precisely control the specimen thickness and facilitate the examination of uniform, extremely thin samples.  The slide and cover plate have respective sample surfaces in area 11 of figure 1.  The paragraph bridging columns 2-3 teaches that the pattern of the microscopic projections along edges 13 and 14 (see figure 2) of area 11 are much more closely spaced than those in the central portion (15, see figure 3).  This closer spacing is utilized along one or more sides to facilitate quality control checking of the height of the projection pattern.  Typically, the projections in the central area are round posts, squares or rectangles having a nominal diameter of from approximately 15 microns to approximately 25 microns and are located in a regular pattern with centers approximately 200 to 1,000 microns apart.  In the more densely packed edge portions of the pattern, the projections are the same size as those in the central portion of the pattern, however, the projections are typically spaced with centers about 100 to 150 microns apart in the direction along either the edge 13 or 14 and from about 25 to 50 microns apart in the direction perpendicular to these edges.  Column 3, lines 12-30 teach that the projections may be any height required for the specimen thickness desired.  Typically, in the case of the analysis of blood cells, the projections are about 2 to 3 microns in height to allow a uniform single layer of blood cells in the specimen.  The large amount of open area in relation to the area occupied by the projections overcomes problems associated with the dispersion of the sample within the area 11.  It should also be noted that although the projections have been described as round posts, they may be in any desired configuration.  Higher projections may be larger at the base than at the top.  The top area, however, must be small enough so that sample liquid and biological cells do not collect there to interfere with the precise alignment of the cover plate 16 (see figure 4).  All of the projections (12) should be of the same dimensional configuration.  The slide is molded of an optically clear, readily wettable rigid plastic material such as an acrylic resin.  The optical clarity of the slide and cover plate materials coupled with the extremely thin cover plate and sample layer enables accurate viewing of the sample specimen on any interference phase contrast or bright field microscope (see column 4, lines 44-55).  Hall does not teach a viability or staining dye, specifics related to the image/optical measuring device or the process of using the device.  
In the paper Kummrow presents a comparison between flow cytometric and microscopic determination of cell viability by fluorescence labeling using calcein acetoxy-methyl-ester and ethidium homodimer-1 (EHD) as live (viable platelets, treated as the reagent for bio/chemical assay of platelets) and dead stain (treated as the required viability dye), respectively. Peripheral blood monocytes served as model system and were accumulated applying density gradients.  Subsequently, monocytes were further enriched by magnetic-activated or fluorescence-activated cell sorting (MACS, FACS) targeting the antigen CD14.  Identical samples were used for flow cytometric and microscopic analysis to allow direct comparison of both analysis methods.  More than 1,000 cells were measured for each sample to minimize the measurement uncertainty caused by counting statistics. Good agreement was observed between the flow cytometric and microscopic viability measurements.  On average, the difference in viability measured by flow cytometry and microscopy amounted to (2.7 ± 1.4%) for live staining and (1.7 ± 1.2%) for dead staining.  These deviations were similar to the uncertainty of measurement for cell viability, thus demonstrating that both methods delivered equal results. In the dead/live staining section on page 199 is taught the process of staining cells.  Additionally, that section teaches that for microscopy, a 40 µL aliquot was pipetted in a Petri dish (35 mm diameter) and cells were allowed to sediment at 36 °C for about 10 minutes before inspection.  To avoid vignetting by different heights of the liquid and to reduce evaporation, a cover slip was placed on top of the fluid resulting in a constant thickness of the liquid layer.  The microscopic measurement section on page 199 teaches that for microscopy, an inverted microscope equipped with a 40X objective was used.  A triple-band filter set allowed simultaneous fluorescence excitation of EHD and calcein by a mercury-arc lamp and image recording by a color CCD camera.  Besides fluorescence images, concurrent measurements of bright field images were accomplished in the blue spectral range using light from a halogen lamp filtered by a bandpass and matching the transmission characteristics of the triple band filter.  The advantage of color CCD detection is that all images are captured simultaneously.  Hence, artifacts which result from cell movement when successively recording different fluorescence channels are avoided.  A single microscopic image covers only an area of 344 µm by 258 µm containing about 100 cells.  To allow a reliable analysis, 100 tile images were recorded for each sample.  The tile images were fused into a single image with 12 X 106 pixels for data analysis (pixel resolution 0.8 µm).  The last paragraph on page 199 teaches that platelets (Plt) can be stained by calcein but not by EHD because of the lack of DNA.  Microscopic inspection showed that no adherence of platelets to monocytes occurred.  Evaluation of cell viability using wide-field microscopy is explained/described starting with the last full paragraph of page 201 by use of an RGB image in which the channels R and G represent the EHD and calcein fluorescence, respectively, and B gives the bright field image.  Cell counting and the determination of different cell parameters were performed using the AutoMeasure Plus software. Monocytes are discriminated from smaller objects like platelets and debris by the threshold AG.  Kummrow does not teach any particular structure to create the resulting constant thickness of the liquid layer when the cover slip was placed on top of the fluid.   
In the patent Geating teaches spreading different solutions of dyes in methanol or water with a surfactant additive on a microscope slide as a uniform film and allowing it to dry.  Blood samples applied to the dried slide by spreading drop with a cover glass exhibit differential staining of white cells and reticulocytes, nature of staining varying with stain used.  Column 1, lines 26-36 teach that it is desirable to identify separately, in a blood sample, the reticula of young viable erythrocytes, platelets, and the various components and constituents of the white blood cell total, such as eosinophils, cytoplasm, cytoplasmic granules, nuclei, and mitochondria.  This has, in general, been accomplished by the application of a variety of stains to separate samples for determination of different components of interest.  In general, the stains have been applied in solution, although some limited success has been reported using dried film of stain.  Column 1, line 64 to column 2, line 44 teach prior work by the inventor preparing similar slides covered with a dried film of methylene blue NN and cresyl violet acetate in suitable proportions along with the color imparted to various types of cells including platelets when a blood sample is dyed by the combination.  Column 4, lines 41-52 teach that in using the slide a small drop of blood (3-5 microliter) from either a fresh sample of peripheral blood or preserved in EDTA (ethylenediaminetetraceticacid), etc., is placed in the center of the dye film.  Placing a cover glass over the drop and facilitates spreading of the drop over the surface of the slide because of the resulting surface attraction and capillary action.  The fluid in the blood sample will redissolve the dye film and spread the resulting solution to the blood cells.  The slide is ready for microscopic examination after approximately 5 minutes.  The preparation of several dye films on microscope slides follow and are described along with the resulting color of the various cells when a blood sample is contacted with the films.  The paragraph bridging columns 9-10 teaches that under certain circumstances the use of water solutions or methanol solutions to prepare the films may be preferred for different reasons.  
With respect to claims 1-3 and 54-55, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Hall device with dried reagents on the slide surface as taught by Geating and use the device of Hall as the sample holder in the system and method of Kummrow because of its intended use in such analyses as taught by Hall, the ability of the sample to quickly redissolve the dyes and stain the blood cells as taught by Geating and the ability of the Hall device to produce a precisely controlled the specimen thickness and facilitate the examination of uniform, extremely thin samples as taught by Hall and the fact that Geating and Kummrow teach that placing a cover slip on top of the fluid resulted rapid spreading of the sample and a constant thickness of the liquid layer to avoid vignetting by different heights of the liquid.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Petri dish/coverslip structure of Kummrow with the slide with spacing posts/coverslip structure taught by Hall with a dried film thereon as taught by Geating because they both Kummrow and Hall produce a biological fluid with constant thickness for analysis by similar apparatus as explained above and the dried reagent film results in rapid redissolution and staining by the dyes as taught by Geating.  With respect to claims 54-55, the predetermined uniform height of Hall (2 to 3 microns) is within the height specified by these claims.  With respect to claims 4 and 57, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of Kummrow on platelets since as taught by Kummrow the calcein dye stains platelets and can be detected by the optical system.  With respect to claim 5, at least the calcein dye taught by Kummrow is within the scope of those being claimed.  
Claims 24-32, 35-39, 52, 60-68, 85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kummrow and Geating or alternatively Kummrow in view of Hall and Geating as applied to claims 1-12, 19, 21, 23, 40-42, 44-46, 48-51, 53-60, 66-67, 82-84 and 89-90 above, and further in view of Ozcan (US 2012/0157160).  Hall and Kummrow do not teach the device as part of a mobile device.  
In the patent publication Ozcan teaches wide-field fluorescent imaging on a mobile device having a camera.  The imaging is accomplished with a compact, light-weight and inexpensive optical components that are mechanically secured to the mobile device in a removable housing.  Battery powered light-emitting diodes (LEDs) contained in the housing pump the sample of interest from the side using butt-coupling, where the pump light is guided within the sample holder to uniformly excite the specimen.  The fluorescent emission from the sample is then imaged using an additional lens that is positioned adjacent to the existing lens of the mobile device.  A color filter is sufficient to create the dark-field background required for fluorescent imaging, without the need for expensive thin-film interference filters.  Paragraph [0006] teaches that the mobile device having wide-field fluorescent imaging capability, in a preferred embodiment, includes a conventional mobile phone, webcam, or personal digital assistant (PDA) or the like with imaging functionality.  Figure 1B illustrates a series of bright dots (23) against a generally darker background.  The bright dots represent the fluorescent cells or particles that are imaged by the fluorescent imager (14) and mobile device (10).  Paragraph [0045] that figure 1C illustrates a sample holder (28) in the normal orientation as well as in a flipped orientation.  The sample holder is configured to rest within housing (16) such that excitation light source (24) is butt coupled to the side of the sample holder.  In this manner, the edge or side of the sample holder acts as a waveguide for the pumped light emitted from the excitation light source.  The sample holder may be secured within the housing on a support (30) which may take the form of a tray, ridge, platform or the like.  The sample holder may be any number structures used to hold a sample.  These include an optically transparent slide (e.g., glass or plastic slide), cuvette, multi-layer waveguide, or even an array of capillary tubes.  Paragraph [0046] teaches that, for example, the sample (32) may be sandwiched between opposing glass substrates (34, 36, i.e., glass-sample-glass) surrounding by air on both sides.  This structure acts as a multi-mode slab waveguide that has strong refractive index contrast at the air-glass interfaces (i.e., top and bottom surfaces).  Because of this the light guided within this waveguide given the butt coupled, side illumination from the excitation light source.  The refractive index contrast at glass-sample solution interfaces are much weaker compared to air-glass interfaces, which permits some of the pump photons to leak into the sample solution to efficiently excite e.g., labeled cells or pathogens suspended within the sample.  Paragraph [0051] teaches that to use the imaging platform, a sample is loaded into the sample holder which is then loaded into the housing.  The sample contains cells, pathogens, particles of interest together with a fluorophore that binds to a target.  The target may include a particular cell phenotype, pathogen, or a live or inanimate object that bears molecular moieties that bind to the fluorophore.  The sample is then excited and an image captured.  Paragraph [0052] teaches that the images are then transmitted to a remote location for analysis or storage.  For example, the mobile device may be able to transmit the image(s) via a wireless network.  The wireless network may include, for example, a mobile phone network used to carry voice and data.  The wireless network may also include a local WiFi networks using the IEEE 802.11 or similar standard.  Alternatively, the mobile device may be coupled to a computer or other networked device via a cable or the like whereby data can then be transferred to a remote location.  Analysis of the images may include counting of the number of bright dots in the image which can then be translated into useful information such as cell counts, pathogen loading levels, and the like.    
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the sample holder of Hall in a system such as described by Ozcan because the Oscan system sample holder can be a volume of blood between two surfaces such as described by Hall and the Ozcan device clearly was intended to examine particles such as cells in blood to produce an image that can be counted among other things.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use known platelet stains in the Hall device because of the ability to see platelets for functions such as counting .  
Claims 13, 15, 69 and 71-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and where applicable to overcome the rejection under U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest these claims.
Applicant’s arguments filed September 28, 2022 have been fully considered but they are not persuasive. In response to the amendments made, the previous objections and rejections have been modified/maintained to accommodate the changes made by applicant.  The rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) are directed to new claims and as such the arguments are moot with respect to the current rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d).  
With respect to the drawing objection under 37 C.F.R. 1.83(a), examiner notes that as applicant has pointed out – drawings are required where it is necessary for the understanding of the subject matter to be patented.  Since applicant has furnished drawings, applicant determined that, in this application, drawings were necessary to understand the subject matter that is to be patented.  However, C.F.R. 1.81(a) is directed to when drawing should be provided.  It does not cover the content and/or completeness of the drawings.  That is covered by 37 C.F.R. 1.83 in which paragraph (a) requires that a “drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  That paragraph further explains that conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).  In other words, while 37 C.F.R. 1.83(a) requires that the drawings show every feature specified in the claims, every feature does not need to be illustrated in detail in the drawings.  Rather those features that are conventional or a detailed illustration is not essential for a proper understanding of the invention should be illustrated in the drawings as a graphical drawing symbol or a labeled representation such as a labeled rectangular box.  In other words even though a detailed illustration of a claimed element may not be essential to understand the invention, it must still be shown in the drawings in some form.  Thus the argument is not persuasive.  
The objection to claim 27 has been overcome by the amendments to that claim.  
With respect to the obviousness rejection, examiner has attempted to determine the scope of the language added to the independent claims.  In doing so, examiner has determined that two dyes which stain viable and non-viable platelets in a different manner are within the scope of the viability dye requirement and the reagent for bio/chemical assay of platelets language.  The Kummrow reference with its two dye stains meet this limitation.  Thus the addition of the limitation of claim 14 to the independent claims does not overcome the reference combination applied against the claims.    
For these reasons the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to structures and/or methods for analyzing/counting cells such as platelets and stains for that purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797